Case 1:20-cv-00512-WES-PAS Document 33 Filed 08/31/21 Page 1 of 10 PageID #: 2230




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND

                                                                      )
   PROCACCIANTI COMPANIES, INC. and TPG                               )
   HOTELS & RESORTS, INC.,                                            )
                       Plaintiffs,                                    )
                                                                      )   CASE NO.: 1:20-cv-00512
   v.                                                                 )
                                                                      )
   ZURICH AMERICAN INSURANCE COMPANY,                                 )
                      Defendant.                                      )


                              DEFENDANT’S RESPONSE TO
                    BRIEF OF AMICUS CURIAE UNITED POLICYHOLDERS

             Zurich American Insurance Company (“Zurich”) submits the following brief in response

  to United Policyholders’ brief as Amicus Curiae [ECF No. 19] (“Amicus Brief”).1

        I.      COURTS HAVE CONSISTENTLY AGREED WITH ZURICH THAT THE
                AMENDATORY ENDORSEMENT – LOUISIANA DOES NOT MODIFY THE
                POLICY OUTSIDE LOUISIANA
             The Amicus Brief repeats the argument that Plaintiffs made in opposition to Zurich’s

  Motion to Dismiss – that the Court should apply the Policy’s Louisiana Endorsement without

  geographic restriction. Amicus Brief at 1; Opp. to Mot. to Dismiss [Entry No. 17] at 10.

  Specifically, the Amicus argues that the Court must ignore the word “Louisiana” in the Louisiana

  Endorsement because of Policy § 6.20.




  1 1
     Other courts, considering similar motions, have noted that this Amicus’s “participation would not be
  beneficial to the Court” where it merely “sets forth arguments similar to those in [insured’s] pleading and
  opposition” and “does not offer a unique perspective or information beyond that provided by the parties.”
  Motiv Grp., Inc. v. Cont'l Cas. Co., 2021 WL 1240779, at *5 (C.D. Cal. Apr. 1, 2021). See also HT-Seattle
  Owner LLC v. Am. Guarantee & Liab. Ins. Co., 2021 WL 2206480, at *2 (W.D. Wash. June 1, 2021)
  (granting similar motion to dismiss and noting that the “Court has reach[ed] its conclusions without
  reference to United Policyholders’ proposed Amicus brief,” denying leave to appear as moot); Dakota
  Girls, LLC v. Philadelphia Indem. Ins. Co., 2021 WL 858489, at *3 (S.D. Ohio Mar. 8, 2021) (refusing to
  consider Amicus’s brief where, as here, briefing on the motion closed prior to Amicus seeking leave).
                                                      1
Case 1:20-cv-00512-WES-PAS Document 33 Filed 08/31/21 Page 2 of 10 PageID #: 2231




          The Amicus argues that Zurich attempts to “upend long-established principles of insurance

  policy interpretation” by arguing the “Amendatory Endorsement – Louisiana” is limited in

  application to Louisiana property. Amicus Brief at 1. The Amicus is wrong, which is why several

  courts have considered this argument and rejected it as explained below.

          Indeed, rather than ignoring the rules of contract interpretation, Zurich asks the Court to

  apply them. Long-established principles of insurance policy interpretation require an insurance

  policy be considered in its entirety, rather than viewing individual words in isolation or taken out

  of context to establish ambiguity. Cheaters, Inc. v. United Nat. Ins. Co., 41 A.3d 637, 645 (R.I.

  2012). Moreover, “a court must favor interpretations which give meaning and effect to every part

  of a contract and reject those which reduce words to mere surplusage.” Systemized of New

  England, Inc. v. SCM, Inc., 732 F.2d 1030, 1034 (1st Cir. 1984). A court shall apply the policy’s

  clear and unambiguous language where the insured’s claimed loss falls within the policy’s

  exclusionary language. See, e.g., Glocester Country Club v. Scottsdale Ins. Co., 2021 WL

  3508605, at *4 (D.R.I. Aug. 5, 2021) (Sullivan, M.J.) (applying pollution exclusion in insured’s

  liability policy).

          The Amicus’s reading of the Policy to remove geographic identifiers from 31 state-specific

  endorsements would cause numerous conflicts rendering some terms meaningless and others

  surplusage, which would upend long established principles of policy interpretation. Only Zurich’s

  reading of the Policy would allow the Court to give meaning to all Policy terms. See Reply in

  Supp. of Mot. to Dismiss, ECF No. 20 at 11–12.

          Recently, in Boscov’s Department Store, Inc. v. American Guarantee and Liability Ins.

  Co., 2021 WL 2681591, at *9 (E.D. Pa. June 30, 2021), the Eastern District of Pennsylvania found

  this exact Contamination Exclusion is “unambiguous and certainly applies to COVID-19” and



                                                   2
Case 1:20-cv-00512-WES-PAS Document 33 Filed 08/31/21 Page 3 of 10 PageID #: 2232




  rejected “[Plaintiff’s] attempts to sidestep the exclusion by pointing to the Policy’s ‘Amendatory

  Endorsement – Louisiana.’”       The court was “not convinced” the amended definition of

  “Contamination” found in the Louisiana Endorsement applied to the entire Policy and found,

  “[h]ad the parties intended to remove ‘virus’ from the Contamination provision, they could have

  done so with a general endorsement that was not limited to a single state.” Id. (quoting Manhattan

  Partners, LLC v. Am. Guarantee & Liab. Ins. Co., 2021 WL 1016113, at *2 n.3 (D.N.J. Mar. 17,

  2021). The District of New Jersey, in Manhattan Partners v. Am. Guarantee & Liab. Ins. Co.,

  LLC, 2021 WL 1016113, at *2 n.3 (D.N.J. Mar. 17, 2021), similarly rejected the argument made

  by the Amicus. “This Court is unpersuaded by Plaintiffs’ argument that the Contagion [sic]

  exclusion has been modified by an endorsement to the Policy which removed the word ‘virus’ and,

  therefore, is inapplicable here. The endorsement to which Plaintiffs refer is titled ‘Amendatory

  Endorsement – Louisiana’ and appears in a list of state-specific endorsements.” Id. Similarly, the

  court in Firebirds Int’l, LLC v. Zurich Am. Ins. Co., No. 2020-CH-050360, at *10 (Ill. Cook Cnty.

  Apr. 19, 2021), rejected the argument that the Louisiana Endorsement modified the entire Policy

  because, “[w]hile an ordinary person would find the inclusion of the endorsement somewhat

  curious, such a person would also find the endorsement ultimately meaningless due to [Plaintiff’s]

  lack of insured properties in Louisiana. Despite including the endorsements, Zurich elected not to

  change the ‘Contamination’ exclusion in the body of the policy. Therefore, the Court rejects

  [Plaintiff’s] argument.” (Attached as Ex. A.)

         The word “Louisiana” in the Louisiana Endorsement is more than a mere title. It is an

  essential and substantive term of the endorsement and an obvious geographic reference of the state

  to which it applies. The Amicus’s strained interpretation must be rejected. See Derderian v. Essex

  Ins. Co., 44 A.3d 122, 128 (R.I. 2012) (court must “‘refrain from engaging in mental gymnastics



                                                  3
Case 1:20-cv-00512-WES-PAS Document 33 Filed 08/31/21 Page 4 of 10 PageID #: 2233




  or from stretching the imagination to read ambiguity into a policy where none is present’” (internal

  citation omitted)). Ignoring the word “Louisiana,” and common sense, creates irreconcilable

  conflicts (see Reply Brief at 11–12), renders certain terms irrelevant and surplusage (see Reply

  Brief at 11–13), and ignores the fact that insurance is regulated at the state level and an

  endorsement approved by one states’ regulator cannot override the approval of the Policy approved

  by another state without the endorsement (Reply Brief at 10). For all of these reasons, it is the

  Amicus that is asking the Court to ignore established principles of contract interpretation, not

  Zurich.

     II.       THE CONTAMINATION EXCLUSION UNAMBIGUOUSLY PRECLUDES
               COVERAGE
            The Amicus argues that the Contamination Exclusion does not apply because Plaintiffs’

  losses were allegedly caused by “[t]he Governmental Orders, the damage caused by COVID-19,

  the Pandemic and the transmission of COVID-19.”               Amicus Brief at 5.      However, the

  overwhelming majority of courts have already rejected the argument that virus exclusions do not

  apply to the Coronavirus Pandemic. See, e.g., Newchops Rest. Comcast LLC v. Admiral Indem.

  Co., 507 F. Supp.3d 616, 627–28 (E.D. Pa. Dec. 17, 2020) (“The lack of specific reference to a

  pandemic in the policy does not render the [virus exclusion] provision ambiguous… In any event,

  there is no real distinction between ‘virus’ and ‘coronavirus pandemic.’”) (internal citations

  omitted); LDWB # 2 LLC v. FCCI Ins. Co., 2021 WL 2744568 (W.D. Tex. July 1, 2021) (“The

  lack of a specific reference to a pandemic in the Policy does not render the provision inapplicable

  because ‘there is no real distinction between “virus” and “coronavirus pandemic.”) (citing

  Newchops Rest., 507 F. Supp. 3d at 628).

            Similarly, the overwhelming majority of courts have already held that substantially similar

  virus exclusions preclude coverage for losses allegedly caused by the governmental shutdown


                                                     4
Case 1:20-cv-00512-WES-PAS Document 33 Filed 08/31/21 Page 5 of 10 PageID #: 2234




  orders because such orders were prompted by COVID-19. See, e.g., OTG Management PHL LLC

  v. Employers Ins. Co. of Wausau, 2021 WL 3783261, at *6 (D.N.J. Aug. 26, 2021) (applying the

  same Contamination Exclusion to bar coverage because “neither the government shutdown or

  closure order nor the presence of an infected person on Plaintiffs’ premises would have occurred

  absent the spread of COVID-19”); Pane Rustica, Inc. v. Greenwich Ins. Co., 2021 WL 1087219,

  at *2 (M.D. Fla. Mar. 22, 2021) (“Here, the virus is clearly the peril that precipitated the

  government orders. Neither order would have existed but for the existence of the virus, and the

  virus is the proximate cause of the orders. Accordingly, the virus is the cause of the loss, and

  [Plaintiff’s] claims are excluded under the Policy. As confirmation of this interpretation, district

  courts around the country have almost universally dismissed with prejudice claims for loss due to

  COVID-19 shutdowns based on identical or substantially similar virus exclusions.”); Causeway

  Auto., LLC v. Zurich Am. Ins. Co., 2021 WL 486917 (D.N.J. Feb. 10, 2021) (“In that regard, the

  ‘but for’ cause of Plaintiffs’ losses was COVID-19—the Executive Orders and the virus are so

  inextricably connected that it is undeniable that the Orders were issued because the virus.”); Edison

  Kennedy, LLC v. Scottsdale Ins. Co., 2021 WL 22314, at *8 (M.D. Fla. Jan. 4, 2021) (“The

  coronavirus is the peril that caused the government to enact orders restricting business. The virus

  and the orders are not two equal independent concurrent causes that worked together to cause the

  loss. The orders are wholly dependent on the virus. The orders, as they so state, were enacted to

  curtail the spread of the coronavirus and would not have been issued but for the pandemic. Because

  the orders were the direct result of, caused by, and arose from the prime excluded peril, the

  exclusion applies to deny coverage.”); Dotexamdr, PLLC v. Hartford Underwriters Ins. Co., 2021

  WL 3409279, at *4 (D. Conn. Aug. 4, 2021) (applying Texas law) (“Plaintiff’s allegations make

  clear that its claimed losses stem – at least indirectly – from the COVID-19 virus. The complaint



                                                   5
Case 1:20-cv-00512-WES-PAS Document 33 Filed 08/31/21 Page 6 of 10 PageID #: 2235




  acknowledges that the stay-at-home orders were issued in response to the spread of the virus. The

  virus was in the chain of causation for Plaintiff’s losses and the exclusion therefore precludes

  coverage.”); LJ New Haven LLC v. AmGUARD Ins. Co., 511 F. Supp. 3d 145, 152 (D. Conn. 2020)

  (“For starters, it cannot seriously be disputed — and Plaintiff does not dispute — that the virus is

  at least a ‘but for’ cause of its loss, i.e., that loss would not have been [sic] occurred had

  the virus never come into existence or infected human beings. And even if the principle of ‘strictly

  construing’ insurance policy exclusions counsels against reading the broad causation language in

  the virus exclusion to embrace every link in the causal chain, no matter how remote from the loss

  incurred by the insured (e.g., Plaintiff's decision to establish a restaurant in the first place),

  remoteness is not an issue here. The causal links represented by the virus and the Order are

  interlocking – even intertwined.”); Mena Catering, Inc v. Scottsdale Ins. Co., 512 F. Supp. 3d

  1309, 1321–22 (S.D. Fla. 2021) (collecting cases).

         In fact, the District of Massachusetts has already rejected the exact arguments put forth by

  the Amicus. In Accents of Sterling, Inc. v. Ohio Security Ins. Co., 2021 WL 2117180, at * 3–4 (D.

  Mass. May 25, 2021), the plaintiff argued the policy’s virus exclusion should not apply because

  “its loss is not solely caused by the virus itself, but also the Governor’s Orders in response to the

  virus” and that the virus exclusion should not apply to a pandemic. The court rejected all three of

  these arguments; the same three arguments United Policyholders makes here. In so doing, the

  court found even if the virus exclusion could have been more specifically worded to include the

  term pandemic, this still does not render the unambiguous exclusion ambiguous or unclear. Id. at

  *4. Furthermore, even if the alleged losses were caused by the government orders, rather than the

  presence of the virus itself, the orders were issued to mitigate the spread of the COVID-19 virus,

  thus the exclusion unequivocally applies. Id.



                                                   6
Case 1:20-cv-00512-WES-PAS Document 33 Filed 08/31/21 Page 7 of 10 PageID #: 2236




         The Amicus’s reliance on Urogynecology Specialist of Florida LLC v Sentinel Ins. Co.,

  489 F.Supp.3d 1297 (M.D. Fla. 2020) is not “instructive.” Amicus Brief at 5. The court in

  Urogynecology denied a motion to dismiss because the entire policy was not before the court, not

  because of some flaw in the virus exclusion. Id. at 1302. Moreover, the holding in Urogynecology

  has been rejected within Florida and elsewhere. See, e.g., Ice House Pub, Inc. v. Westchester

  Surplus Lines Ins. Co., 2021 WL 3169151, at *2 (M.D. Fla. July 26, 2021) (“While [Plaintiff]

  ignored all that precedent, it did cite one Florida case. Urogynecology Specialist of Florida LLC v

  Sentinel Ins. Co., 489 F. Supp. 3d 1297 (M.D. Fla. 2020). Yet the decision is easily set aside.

  There, Judge Conway denied a motion to dismiss in a COVID-19 insurance case….What’s more,

  the parties did not provide all relevant policy forms, so the court could not resolve ambiguities in

  that exclusion.”); Dotexamdr, PLLC v. Hartford Underwriters Ins. Co., 2021 WL 3409279 (D.

  Conn. Aug. 4, 2021) (“Plaintiff’s reliance [on Urogynecology] is misplaced. The Urogynecology

  court declined to reach ‘a decision on the merits of the plain language of the policy’ because certain

  ‘forms’ referenced in the exclusion for loss caused by a ‘virus’ were not included in the policy or

  provided to the court.”); Cosmetic Laser, Inc. v. Twin City Fire Ins. Co., 2021 WL 3569110 (D.

  Conn. Aug. 11, 2021) (“Urogynecology, which reached the opposite conclusion, has been

  repeatedly rejected by courts interpreting the same virus exclusion.”) (collecting cases).

  Furthermore, arguing that the exclusion bars claims caused by a little virus, but not a large amount

  of the same virus, i.e., a pandemic, is akin to arguing that an exclusion that bars loss by fire would

  apply to a small fire but not a large fire. See Boxed Foods Co., LLC v. California Capital Ins. Co.,

  497 F. Supp. 3d 516, 522–23 (N.D. Cal. 2020) (“[T]he word ‘pandemic’ describes a disease’s

  geographic prevalence, but it does not replace disease as the harm-causing agent… Plaintiffs

  provide no support for their argument that insurers must specify the magnitude of an excluded



                                                    7
Case 1:20-cv-00512-WES-PAS Document 33 Filed 08/31/21 Page 8 of 10 PageID #: 2237




  cause of loss in order to avoid ambiguity… The Virus Exclusion’s alleged failure to specify how

  widespread a disease must become to trigger the exclusion does not demonstrate that the exclusion

  is ambiguous.”) (internal citations omitted). This argument defies logic.

             Plaintiffs openly admit that their claims are premised on the alleged presence of the virus

  at its properties. See, e.g., ECF No. 1, ¶¶ 91–92 (“The presence of COVID-19 has caused and

  continues to cause actual physical loss and damage of the type insured under the Policy to insured

  property. The presence of COVID-19 at Procaccianti Locations has therefore triggered coverage

  under the Policy.”); ECF No. 17 at 30, n. 9 (“As shown in section III.A., supra, Procaccianti has

  pled a cognizable claim based on (1) actual presence of COVID-19….”). The Amicus cannot walk

  back Plaintiffs own factual assertions and now argue that a Contamination Exclusion that clearly

  and unambiguously applies to the presence of viruses does not apply because the alleged cause of

  loss is actually not the virus.

      III.      CONCLUSION
             Defendant Zurich American Insurance Company respectfully requests this Court grant its

  Motion to Dismiss the Complaint of Plaintiffs Procaccianti Companies, Inc. and TPH Hotels &

  Resorts, Inc (ECF No. 10).




                                                      8
Case 1:20-cv-00512-WES-PAS Document 33 Filed 08/31/21 Page 9 of 10 PageID #: 2238




  Dated: August 31, 2021                DEFENDANT,
                                        ZURICH AMERICAN INSURANCE
                                        COMPANY,

                                        By Its Attorneys,

                                         /s/ Daniel F. Sullivan     .
                                        Daniel F. Sullivan (#8169)
                                        Wm Maxwell Daley (#9477)
                                        ROBINSON & COLE LLP
                                        One Financial Plaza, 14th Floor
                                        Providence, RI 02903
                                        Tel: (401) 709-3300
                                        Fax: (401) 709-3399
                                        wdaley@rc.com
                                        dsullivan@rc.com

                                        -and-

                                        Michael Menapace (pro hac vice)
                                        WIGGIN AND DANA LLP
                                        20 Church Street, 16th Floor
                                        Hartford, Connecticut 06103
                                        Phone: 1 860 297 3700
                                        Fax: 1 860 297 3799

                                        -and-

                                        Susan M. Kennedy (pro hac vice)
                                        WIGGIN AND DANA LLP
                                        Two Liberty Place
                                        50 S. 16th Street, Suite 2925
                                        Philadelphia, Pennsylvania 19102
                                        Phone: 1 215 988 8310
                                        Fax: 1 215 988 8344

                                        Counsel for Defendant
                                        Zurich American Insurance Company




                                        9
Case 1:20-cv-00512-WES-PAS Document 33 Filed 08/31/21 Page 10 of 10 PageID #: 2239




                                CERTIFICATE OF SERVICE

          I hereby certify that true and correct copies of the foregoing have been served via the

   Court's ECF system upon the following individual on the date set forth below:

          Stephen M. Prignano                              Michael L. Huggins (pro hac vice)
          MCINTYRE TATE LLP                                HUNTON ANDREWS KURTH
          50 Park Row West, Suite 109                      LLP
          Providence, RI 02903                             50 California Street, Suite 1700
          (401) 351-7700                                   San Francisco, California 94111
          (401) 331-6095
          sprignanon@mcintyretate.com                      Christopher M. Pardo (pro hac vice)
                                                           Katharine A. Dennis(pro hac vice)
          Michael S. Levine (pro hac vice)                 HUNTON ANDREWS KURTH
          HUNTON ANDREWS KURTH LLP                         LLP
          2200 Pennsylvania Avenue, NW                     60 State Street
          Washington, D.C. 20037-1701                      Boston, MA 02109
                                                           Attorneys for Plaintiffs
          Matthew T. Oliverio, Esquire
          OLIVERIO & MARCACCIO LLP
          55 Dorrance Street, Suite 400
          Providence, RI 02903

          Joseph D. Jean
          Alexander D. Hardiman
          PILLSBURY WINTHROP SHAW
          PITTMAN LLC
          31 West 52nd Street
          New York, NY 10019

     Dated: August 31, 2021

                                                            /s/ Daniel F. Sullivan
                                                               Daniel F. Sullivan




                                                  10
